Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 2, 2015

                                      No. 04-14-00596-CV

                                IN THE MATTER OF T.L.R.,

                      From the 436th District Court, Bexar County, Texas
                               Trial Court No. 2014JUV00182
                         The Honorable Lisa Jarrett, Judge Presiding


                                         ORDER

         Appellee has filed a motion to extend time to file its brief. Appellant’s brief was filed
March 10, 2015. Accordingly, appellee’s brief is due April 9, 2015 – not March 20, 2015, as
asserted by appellee in the motion – this is not an accelerated appeal. Appellee asks for an
additional twenty days to file its brief. We GRANT appellee’s motion. Accordingly, appellee’s
brief is now due April 20, 2015 – April 19, 2015 is a Sunday.




                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court